Exhibit 10.1

 

 

GLOBAL VISION

 

RE: Letter of Intent

 

Global Vision Holdings, Inc.

Glen Carnes

19200 Von Karman Ave.,

Suite 600

Irvine, CA 92612

 

September 28, 2016

 

Dear North Delta Hospice and Palliative Services;
c/o Raymond Vanier

 

Global Vision Holdings, Inc. (GVHI) welcomes the opportunity to submit a
proposal to acquire the business of North Delta Hospice and Palliative Services
(collectively the "Company" or "Seller") operating in Mississippi providing
hospice and palliative services (the "Business"). We understand the desire to
proceed expeditiously with a sale of the Business. We are prepared to move
quickly on the transaction and believe we are well suited to do so. This letter
summarizes our proposal.

 

1. Non-Binding Terms

·Structure

oType of purchase: cash, asset, and licenses, with seller concessions, to be
addressed in escrow and note sections.

·Price and payment options

oTotal Amount

nPurchase Price: $7,650,690.00

·Methods of valuation

o$5 million for North Delta Hospice and Palliative Services building.

nThe represented value is $7 to $7.8 million, but that the parties agree to sell
it, with the business, for five-million dollars, assuming the property appraises
for at or more than $6.5 million. If the property does not appraise for $6.5
million or higher, property value purchase price adjustments will need to be
re-negotiated. Appraisal to be provided at Sellers expense.

nSeller must provide, at sellers expense, a complete appraisal report by a
certified healthcare appraiser for the property to confirm property value.



nNormalized EBITDA Multiple of 3.15X. Based on an unadjusted EBITDA of
$746,251.00 would equal an investment of $2,350,690.00.

nThis assumption is based on maintain current contracts, hospice licensing,
existing key-employees, and referral sources.

n$300,000.00 for 2-additional certified hospice licenses.

oEscrow

nEscrow hold-back will be calculated at 10% of the purchase price for the
business and licenses, excluding real estate; hold-back for a term of 2-years to
be released on a 1-year annual basis; one-half to be returned after the first
year, the remainder, the second year.

nThis will be used to pay any claims against the company from operations prior
to and after the close of the sale.

oSeller note

nBuyer requesting Seller to carry-back 20% of purchase price for the business
and licenses.

nNote will NOT be personally guaranteed by Buyer but will be guaranteed by
publicly traded parent company (Global Vision Holdings Inc).

nSeller note will be paid in annual installments in over 2 year term; first year
the first half, the remainder the second year.

nNote will be subordinated against any other real-estate notes.

n8% interest for a 2-year term.

 



   

 

Page 2

 

oWorking Capital

nTarget working capital to be calculated at closing: must have average monthly
working capital for the previous six months to remain in operating account for
continued operations.

·Conditions for closing

oNegotiation and execution of definitive transaction documents (asset purchase
agreement, escrow, consulting agreements, etc.);

oReceipt of adequate assurances from the applicable state Department of Health
Services and the federal Centers for Medicare and Medicaid Services that the
Company's licenses and provider agreements with the Medicare and Medicaid
programs are in good standing and are transferable to Company;

oAbsence of material adverse changes in business;

oSatisfactory completion of due diligence by GVHI;

oRequirement that sellers continue to operate the company in a normal course
until the close;

oExpectation that certain defined key employees remain with the company until
the close.

·Transition after Closing

oFor the period of six months immediately following the closing of this
transaction, Seller (Mr. Vallier) will actively assist in the transition of the
Business to the Buyer. The specific responsibilities of this assistance will be
listed in the closing documents, but within reason will likely require that:

nMr. Vallier be present to make in-person introductions to leading referral
sources and marketing contacts;

nMr. Vallier be present to assist Buyer in learning about the Company's
accounting, billing, and other administrative functions;

nMr. Vallier assist in the process of transferring the Company's licenses and
provider agreements to Buyer; and

nMr. Vallier assist in the billing and collection of fees for services provided
by the Company after the closing, until such time as Buyer is approved and able
to bill and collect for services independently.

oFor the subsequent period of six months (months 7 to 12 after the closing), Mr.
Vallier will be immediately available, within reason, to provide consultation to
Buyer by phone, and if required, in person.

oMr. Vallier will not be paid a salary or consulting fee for duties performed
during the transition, unless decided upon at the time of closing.

·Indemnification

oSeller will hold buyer harmless for anything that happened prior to close

·Representations and warranties

oThe purchase agreement will contain representations and warranties to protect
each party;

oGVHI has prepared and delivered this LOI in principle in reliance on the
understanding that Seller is not currently bound under any binding or
enforceable contract or agreement with any third party concerning any
transaction with respect to the Company or its Assets;

oSeller represents that this letter and this transaction will not violate any
contract, agreement, or commitment currently binding on Seller.

·Debt

oAll debts will be paid prior to, or at, the close by the seller.

·Non-compete, non-solicitation

oSeller agrees not to participate in management, control, be employed by,
maintain, or acquire assets/equity in a home health, hospice, or other related
agency; other than NDHP, AHH, and NDMS.

oSeller agrees not to solicit contracts, referrals, employees, etc. from clients
after the close.

oTerritory: state of Mississippi.

oTime period: 5 years

·Due Diligence

oSeller will permit GVHI's representatives full and complete access to inspect
the business and its assets and will disclose and make available all books,
agreements, papers, and records relating to the ownership and operations of the
business;

oSeller to provide audited financials including a statement of cash flows,
3-years tax returns, detailed asset list, business appraisal, and real estate
appraisal;





  

 

Page 3

 

oSeller to provide list of key employees and management with applicable copies
of their license;

oSeller will cooperate with all reasonable requests.

·Anticipated closing — sets target closing date, usually 90 days after signing
LOI

  

2.Binding Terms

·Exclusivity

oAfter signing LOI, seller will not solicit other offers for the Company or
purchase equity or assets in another agency

oSeller will notify buyer if another buyer tries to start negotiations

oTerm of exclusivity

·90 days

·May be extended by mutual agreement, or automatically if due diligence is
proceeding toward a close.

·Conceivable extension by mutual agreement between by Buyer and Seller.

·Confidentiality

oNeither party will discuss the deal with anyone, except for employees/advisors
who will also be bound by confidentiality

·Expenses

oEach party will be responsible for paying its own expenses for advisors,
attorneys, etc.

·Governing law

oWill change governing state to Mississippi contingent upon seller paying for
appraisal.

·Temination

oThis LOI will terminate upon the earlier of either party's written notice of
termination to the other party, the closing of the transaction, or the 90-day
"Term of exclusivity" described above.

·Expiration date of LOI

o10 business days for Parties to execute the LOI or it will expire.

[ex1001_image.jpg] 

 



Global Vision Holdings, Inc.

 

By: /s/ Glen Carnes, CEO   10/11/16

Name:GLEN CARNES

Title: Chairman & CEO

 

 

Agreed & Accepted By: /s/ Raymond Vallier    10/10/16

Name: Rayond Vallier

Title: CEO of North Delta Hospice and Palliative Services

 



   

 